Citation Nr: 9922206	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  92-21 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for generalized 
anxiety disorder.  

2.  Entitlement to a compensable rating for chronic allergic 
rhinitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
December 1991.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO in November 1998 continued its 
denial of the benefits claimed on the title page of this 
decision.  The matter is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that prior to November 7, 1996, the 
veteran's service-connected psychiatric disorder was 
productive of neurotic symptoms that caused impairment in his 
working ability.  

3.  The service-connected psychiatric disorder is manifested 
by anxiety, irritability, nervousness, depression and 
problems with concentration that require continuous 
medication for control.  

4.  Chronic allergic rhinitis is manifested by allergic 
symptoms requiring continuing medication, but atrophic 
changes of the nasal passages, nasal polyps, or obstruction 
of both nasal passages to a degree of 50 percent or complete 
obstruction of the nasal passage on one side has not been 
demonstrated.  

5.  No exceptional or unusual disability factors are 
presented with respect to the service-connected disabilities 
at issue on this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for generalized 
anxiety disorder prior to November 7, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9400 (effective prior to November 
7, 1996).  

2.  The criteria for a 10 percent rating for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 
(effective November 7, 1996).  

3.  The criteria for a compensable rating for chronic 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.31, 4.97, Diagnostic 
Code 6501 (effective prior to October 7, 1996).  

4.  The criteria for a compensable rating for chronic 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6522 (effective October 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for generalized anxiety disorder and 
chronic allergic rhinitis was received in January 1992.  An 
original rating decision dated in April 1992 granted service 
connection for these disabilities, and noncompensable 
evaluations were assigned.  The service-connected psychiatric 
disorder was rated under Diagnostic Code 9400, while the 
chronic allergic rhinitis was rated by analogy to chronic 
atrophic rhinitis under Diagnostic Code 6501.  See 38 C.F.R. 
§ 4.20 (1998).  

The veteran's claims for compensable ratings for these 
disabilities constitute original claims that were placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

Where the appellant essentially contends that he is entitled 
to a higher disability rating for at least part of the 
original rating period following the grant of service 
connection, the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

A.  Generalized anxiety disorder

The service-connected psychiatric disorder has been evaluated 
under Diagnostic Code 9400 for generalized anxiety disorder.  
Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  The RO has rated the 
service-connected psychiatric disorder under both the old and 
new rating criteria and has furnished the old and new rating 
criteria to the veteran and his representative in statements 
of the case that are of record.  

Under the rating formula for psychoneurotic disorders in 
effect prior to November 7, 1996, a noncompensable evaluation 
was warranted for a generalized anxiety disorder when there 
were neurotic symptoms that may somewhat adversely affect 
relationships with others but that did not cause impairment 
of working ability.  A 10 percent evaluation required 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

The evidence of record prior to the effective date of the new 
criteria shows that the veteran initially manifested anxiety 
as a result of stress due to duty with the military police 
and another assignment that included supervising 1,800 people 
and the stress of labor-management negotiations.  On VA 
psychiatric examination in February 1992, the veteran 
described a chronic low-grade feeling of apprehension, 
anticipation and impending danger intermittently over the 
previous five years.  These symptoms occurred in generalized 
anxiety reactions lasting several hours but remitting 
spontaneously.  He described periods of tachycardia 
associated with a mitral valve prolapse that aggravated his 
anxiety symptoms.  He complained of feeling uptight, tense 
and apprehensive but indicated that his symptoms let up when 
he was out of stress, particularly after he was off active 
duty.  It was further reported that he now worked as a 
college administrator and that he had been feeling better and 
less stressed.  Although there was some tension with a co-
worker with whom he did not see eye to eye, he said that the 
increased anxiety was manageable.  He was married with grown 
children and was seeing a counselor at a service clinic, 
which he felt was helpful.  On mental status examination, the 
veteran was found to be preoccupied with the stress problems 
he had had for many years and with perceived heart problems.  
He reportedly found it hard to believe that he did not have 
coronary artery disease.  He was aware that his anxiety led 
to depression.  However, the mental status examination was 
otherwise wholly unremarkable.  

Subsequent evidence of record shows that the veteran was seen 
by treating physicians for a number of organic problems, 
primarily heart related.  His cardiologist felt that his 
heart symptoms were essentially benign, but these symptoms 
nevertheless induced some anxiety in the veteran.  Moreover, 
his cardiologist noted his episodic anxiety reactions to the 
stresses of the veteran's job.  

On VA psychiatric examination in May 1995, the veteran's 
symptoms appeared to have acutely worsened.  He reported that 
about six months previously, he became severely depressed, 
vegetative, would not work, leave his bedroom, or talk.  
However, he was put on Xanax and Zoloft with remission after 
about three weeks.  (The record shows that he was taking 
Zoloft, with ameliorative effect, by September 1994.)  He was 
reported to be seeing a psychiatrist for counseling and 
monitoring of his medication at three-week intervals.  
Objective findings were unremarkable, and the diagnosis was 
situational adjustment reaction with depression and anxious 
mood that was felt to be in remission.  

The record shows that while the veteran has intermittently 
manifested some anxiety, nervousness, and preoccupation with 
job-related and health-related stress, his service-connected 
psychiatric disorder has not resulted in any significant job 
impairment.  When examined by VA in July 1998, the veteran 
reported that he had never been out of work since college and 
that he started his job as a college administrator the day 
after his retirement from service.  Moreover, little evidence 
was elicited of any social impairment affecting his ability 
to function industrially or occupationally.  Under the old 
rating criteria, social inadaptability was evaluated only as 
it affected industrial adaptability.  38 C.F.R. § 4.129 
(effective prior to November 7, 1996).  

The VA psychiatric examination in July 1998 yielded a Global 
Assessment of Functioning score of 80.  The Global Assessment 
of Functioning is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  A GAF score of 80 indicates symptoms that are 
transient and expectable reactions to psychosocial stressors, 
such as difficulty concentrating after a family argument, 
that result in no more than slight impairment in social, 
occupational or school functioning.  

The Board concludes that the evidence of record does not show 
that prior to November 7, 1996, the symptoms associated with 
the service-connected generalized anxiety disorder more 
nearly approximated mild social and industrial inadaptability 
such as to warrant a compensable rating under the rating 
criteria for mental disorders then in effect.  

However, the recent medical evidence, especially the evidence 
from the July 1998 VA psychiatric examination, shows that the 
service-connected psychiatric disorder is manifested by 
anxiety, irritability, nervousness, and problems with 
concentration that require continuous medication for control.  
While the examiner noted that the veteran was fully employed 
and happily married, she also observed that he experienced 
mild anxiety at times of high stress.  She further reported 
that he took Zoloft daily and Xanax as needed for his 
symptoms.  Indeed, she based her diagnosis of mild chronic 
generalized anxiety disorder on the fact of the need for 
medication to relieve his symptoms.  Xanax is specifically 
indicated for the management of an anxiety disorder.  
PHYSICIANS' DESK REFERENCE 2482 (47th ed. 1993).  Since Xanax 
is taken on an "as needed" basis, the question arises 
whether this constitutes "continuous" medication under the 
new rating criteria for a 10 percent evaluation.  However, as 
indicated, the veteran is apparently taking Zoloft daily.  
Although Zoloft is indicated for the treatment of depression, 
usually a major depressive episode, Id. at 1854, his 
depression probably cannot be wholly disassociated from his 
service-connected generalized anxiety disorder.  In any case, 
the veteran is entitled to the benefit of the doubt on this 
issue.  38 U.S.C.A. § 5107(b).  It follows that a 10 percent 
evaluation is warranted for generalized anxiety disorder, 
effective from November 7, 1996, in accordance with the rule 
in Rhodan v. West, 12 Vet. App. 55, 57 (1998) (VA's 
obligation to apply November 7, 1996, as the effective date 
of the revised rating criteria prevents the application, 
prior to that effective date, of the liberalizing law rule 
stated in Karnas).  

B.  Chronic allergic rhinitis

As indicated above, the service-connected chronic allergic 
rhinitis was initially evaluated by analogy to chronic 
atrophic rhinitis under Diagnostic Code 6501.  During the 
course of this appeal, however, the criteria for rating 
rhinitis were changed by an amendment to the rating schedule 
that became effective October 7, 1996.  61 Fed. Reg. 46,720 
(1996).  

Under Diagnostic Code 6501 in effect prior to October 7, 
1996, a 10 percent evaluation was warranted for chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation 
required moderate crusting, ozena, and atrophic changes.  
With massive crusting and marked ozena, with anosmia, a 50 
percent evaluation was for application.  38 C.F.R. § 4.97, 
Diagnostic Code 6501.  (Ozena is an atrophic rhinitis marked 
by a thick mucopurulent discharge, mucosal crusting, and 
fetor, often associated with the presence of Klebsiella 
pneumoniae subsp. ozaenae.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1211 (28th ed. 1994).)  Anosmia is the absence of 
the sense of smell.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
89 (28th ed. 1994).  Diagnostic Code 6501 as in effect prior 
to October 7, 1996, did not contain criteria for a 
noncompensable evaluation.  

Effective October 7, 1996, Diagnostic Code 6522 was added to 
the rating schedule providing criteria for the evaluation of 
allergic or vasomotor rhinitis.  A 30 percent evaluation was 
for application with polyps, while a 10 percent evaluation 
was warranted without polyps but with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (effective October 7, 1996).  The new criteria were 
furnished to the veteran and his representative in a 
supplemental statement of the case issued in November 1998.  

Criteria for a noncompensable evaluation are not provided 
under either Diagnostic Code 6501 or Diagnostic Code 6522.  
In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Whether evaluated under the old rating criteria or the new, 
the veteran's chronic allergic rhinitis has not resulted in 
symptomatology sufficient to meet the schedular criteria for 
a 10 percent evaluation.  It is undisputed that the veteran 
has some significant symptoms of allergic rhinitis, for which 
he was treated during and following service.  Indeed, his 
rhinitis has been sufficiently intractable to require allergy 
shots and continuing treatment with various combinations of 
medication, including VANCENASE and VANCENASE AQ.  VANCENASE 
is a nasal inhaler that is indicated for the relief of the 
symptoms of seasonal or perennial rhinitis in those cases 
poorly responsive to conventional treatment.  PHYSICIANS' 
DESK REFERENCE 2220 (47th ed. 1993).  VANCENASE AQ is a nasal 
spray indicated for the relief of the symptoms of seasonal or 
perennial allergic and non-allergic (vasomotor) rhinitis.  
Id. at 2222.  Both types of VANCENSASE include a synthetic 
corticosteroid.  Id. at 2220, 2221.  Moreover, the veteran 
required a short-course of treatment with Prednisone in 
November 1997.  Although seen on numerous occasions since 
service for complaints related to his chronic allergic 
rhinitis, atrophy of the intranasal structure has not been 
found such as to warrant even a 10 percent rating under 
Diagnostic Code 6501.  Successive VA ear, nose and throat 
(ENT) examinations have been negative for the atrophic 
changes necessary for a compensable rating under the criteria 
in effect prior to October 7, 1996.  

Similarly, the record, which includes private treatment 
reports as well as reports of VA ENT examinations, is 
negative for any showing of nasal polyps, or any finding of a 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Although 
some deviation of the nasal septum to both the right and left 
sides was noted on VA examination in February 1992, no 
significant nasal obstruction was found.  The examiner 
characterized the deviation of the nasal septum as 
asymptomatic.  The medical evidence of record thereafter 
makes no reference whatsoever to any deviation of the nasal 
septum.  The VA ENT examiner in August 1998 diagnosed 
intermittent allergic rhinitis of about 15 years' duration, 
the veteran's nose was within normal limits on clinical 
examination.  The examiner added that he had reviewed the 
claims file and that his opinion remained unchanged.  

As the evidence of record both before and after the change in 
the rating schedule is essentially negative for 
symptomatology necessary for a compensable evaluation, a 
compensable rating must be denied.  38 C.F.R. § 4.31.  

The representative contends that the provisions of 38 C.F.R. 
§ 4.7 (1998) are applicable and warrant at least a 
compensable evaluation.  Where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

However, in the final rule promulgating the changes to the 
rating schedule for evaluating respiratory disabilities, VA 
noted that a zero percent evaluation is normally included in 
the rating schedule only if it is felt necessary "to give 
the rating board clear and unambiguous instructions on rating 
where it might otherwise be unclear whether commonly 
occurring minor findings warrant a zero percent or higher 
evaluation."  61 Fed. Reg. 46,720 (1996).  Where VA has 
found it unnecessary to include criteria for a zero percent 
rating for a particular diagnostic code because the listed 
criteria are sufficiently clear and unambiguous, the 
provisions of 38 C.F.R. § 4.7 are not for application in 
those cases in which the minimum criteria for a compensable 
rating are not met.  In these circumstances, under 38 C.F.R. 
§ 4.31, the minimum criteria for a compensable rating must be 
met, not merely more nearly approximated.  

The Board finds that the evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

In so finding, the Board has noted the representative's 
contention that there was a failure to comply with the remand 
directive contained in the last remand and that further 
development is therefore required under the holding in 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998), because the 
ENT examination conducted in August 1998 was inadequate for 
rating purposes.  However, that examination contained 
complaints, history, objective examination findings, and a 
diagnosis.  Moreover, the examiner noted that he had reviewed 
the claims file and adhered to his recorded findings.  It is 
difficult to know what more the examiner could have done.  
The rating criteria, as noted, as relatively unambiguous, and 
none of the examination findings compels the conclusion that 
a compensable rating for chronic allergic rhinitis is 
warranted.  Moreover, the examination report is but one piece 
of evidence in an extensive record of medical findings by 
private and VA examiners alike, and these findings do not 
support a compensable rating either.  In these circumstances, 
the Board finds that there was compliance with the previous 
remand and, hence, with the mandate of Stegall.  

C.  Extraschedular consideration

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The provisions of this regulation were 
provided to the veteran and his representative in the 
supplemental statement of the case issued in August 1996 and 
were considered by the RO in evaluating both disabilities in 
November 1998.  The record does not show such an exceptional 
or unusual disability picture, with related factors including 
frequent hospitalizations or marked interference with 
employment, as to render impractical the application of the 
regular schedular standards.  The veteran's generalized 
anxiety disorder and chronic allergic rhinitis, while 
requiring medication for control, have not resulted in 
frequent hospitalizations or the marked interference with 
employment contemplated by the regulation providing for 
extraschedular consideration.  As indicated above, the record 
shows little real occupational impairment as a result of 
either disability.  To the extent occupational impairment is 
shown, it is contemplated in the 10 percent rating now 
assigned for the generalized anxiety disorder.  See 38 C.F.R. 
§ 4.1 (1998) (generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  Based on these considerations, the Board 
finds that the RO did not err in refusing to refer either 
claim to the Director of the VA Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).  


ORDER

A compensable rating for generalized anxiety disorder prior 
to November 7, 1996, is denied.  




A 10 percent rating for generalized anxiety disorder, 
effective November 7, 1996, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A compensable rating for chronic allergic rhinitis is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

